Concurring Opinion.
Olds, J.
I concur in the principal opinion in this case. In my opinion it properly and legitimately expresses an opinion on the question of the constitutionality of the two acts of the Legislature, viz., the acts of 1879 and 1891. To decide the case it is absolutely necessary to determine the constitutionality of* these acts, or at least one of them. While it is true the appellee must fail whether the acts are valid and constitutional or unconstitutional and void, yet to dispose of the cáse, the court must determine whether these acts are valid or void, and being compelled to determine the question as to their validity, the court should, in all fairness, express an opinion disclosing upon what theory the opinion rests; whether upon the grounds that the acts, or either one, or both of them, are valid or void.